Farris, J.
(concurring) — I concur with Judge James. CAROA 46 (b) (2) provides as follows:
Contents. The notice of appeal shall set forth the title of the case, the division of the court of appeals to which the appeal is taken, the name and address of the appellant and appellant’s attorney, a general statement of the offense, a concise statement of the judgment or order, giving its date and any sentence imposed, the place of *102confinement if the defendant is in custody, and a statement that the appellant appeals from the judgment or order. It shall be signed by the appellant or appellant’s attorney, or by the clerk if the notice is prepared by the clerk as provided in paragraph (a) above of this rule. Notification of the filing of the notice of appeal shall be given by the clerk of the superior court by mailing copies thereof to adverse parties, but his failure so to do shall not affect the validity of the appeal.
Compliance with this rule is a requisite to jurisdiction of this court. The question is whether there can ever be substantial compliance with CARO A 46(b) (2), and if so, are the facts here sufficient to satisfy the requirements of the rule.
Rules of court were enacted to assist in the efficient and effective administration of justice. Litigants have the right to prompt and orderly administration of justice. Courts must insist upon compliance with its rules or abandon them.
On two occasions, the Supreme Court has made exceptions to the strict application of CARO A 46(b) (2). In both instances, the death penalty was involved. Those decisions limited the exception to the particular facts of the case. See State ex rel. Bird v. Superior Court, 30 Wn.2d 110, 190 P.2d 762 (1948), and State v. Brown, 26 Wn.2d 857, 176 P.2d 293 (1947).
The Supreme Court recently considered whether CR 41(b) (1) was intended to be retroactive. Yellam v. Woer-ner, 77 W.D.2d 611, 615, 464 P.2d 947 (1970):
An action on appeal is a pending action. State v. Tugwell, 19 Wash. 238, 52 P. 1056 (1898); Haynes v. Seattle, 87 Wash. 375, 151 P. 789 (1915). The rule providing for dismissal for want of prosecution is punitive or administrative in nature and every reasonable opportunity should be afforded to permit the parties to reach the merits of the controversy. Franks v. Douglas, 57 Wn.2d 583, 358 P.2d 969 (1961); State ex rel. Witting v. Superior Court, 56 Wn.2d 117, 351 P.2d 409 (1960); 4 L. Orland, Wash. Prac. 86 (2d ed. 1968).
*103While the Yellam decision has no application to the facts before this court, the quoted language indicates an attitude of the Supreme Court.
Manifest injustice would result from granting the motion to dismiss. Procedural fairness results from recognizing substantial compliance in this limited instance where the facts clearly support such a finding. The motion to dismiss should be denied.